Exhibit 10.1

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [**]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

AMENDMENT NO. 2 TO

COLLABORATION AGREEMENT

 

THIS AMENDMENT NO. 2 TO COLLABORATION AGREEMENT (this “Amendment No. 2”), dated
as of December 22, 2004 (the “Effective Date”), is made by and between ADOLOR
CORPORATION, a Delaware corporation and having its principal office at 700
Pennsylvania Drive, Exton, Pennsylvania 19341 (“Adolor”), and GLAXO GROUP
LIMITED, a United Kingdom corporation and having its principal office at Glaxo
Wellcome House, Berkely Avenue, Greenford, Middlesex, UB6 0NN, United Kingdom
(“GSK”). Adolor and GSK are each sometimes referred to individually as a “Party”
and together as the “Parties.”

 

WHEREAS, Adolor and GSK entered into that certain Collaboration Agreement dated
April 14, 2002, as amended by Amendment No. 1 effective on June 24, 2003 (the
“Agreement”) which set forth, among other things, a schedule of minimum Details
to be performed by the Parties with respect to the POI Product and a tracking
thereof;

 

WHEREAS, GSK does not track Sales Representative Details in the hospital
setting;

 

WHEREAS, commensurate with the execution of this Amendment No. 2, [**]; and

 

WHEREAS, Adolor and GSK desire to amend the Agreement with respect to Detail
Requirements for the POI Product and deployment of Sales Representatives, [**]
on certain provisions in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, covenants and agreements contained herein, Adolor and GSK,
intending to be legally bound, hereby agree as follows:

 

1. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Agreement.

 

2. Adolor’s address referred to in the preamble and in Section 18.7 shall be
changed from 620 Pennsylvania Drive to 700 Pennsylvania Drive.

 

3. The following definitions shall be added to Article 1 of the Agreement:

 

“Adolor POI Sales Representative” means a Sales Representative deployed by
Adolor to Co-Promote and Detail the POI Product.

 

[**]

 

[**]

 

- 1 -



--------------------------------------------------------------------------------

“FTE Adolor Products” means Adolor Products other than the POI Product which the
Joint U.S. Marketing Team determines are to be Detailed using Hospital Account
Managers, Oncology Account Managers and/or Surgical Account Managers.

 

“FTE Requirements” shall have the meaning set forth in Section 5.7.

 

“GSK POI Sales Representative” means a Sales Representative deployed by GSK to
Co-Promote and Detail the POI Product.

 

“Hospital Account Manager” means a GSK Sales Representative that calls on
physician and other customers primarily in a hospital setting.

 

“Incentive Compensation” means the total sales performance incentive
compensation for a product or all products, as applicable, available to be
earned at each specified quota level (e.g., 50%, 75%, 100% and 120%) by a Sales
Representative pursuant to the terms of the then current Sales Representative
incentive compensation plan, including for example programs such as GSK’s Winner
Circle. The Incentive Compensation available to be earned by all of a Party’s
Sales Representatives for all products shall in no event be less than [**]
percent ([**]%), on average, of the annual base compensation of such Sales
Representatives at [**] percent ([**]%) quota attainment, and in no event shall
the total Incentive Compensation available to be earned be less than [**] United
States Dollars (U.S. $[**]) per Sales Representative at [**] percent ([**]%)
quota attainment.

 

“Oncology Account Manager” means a Sales Representative making Calls primarily
on oncologists.

 

“Sales Representative Deployment Report” shall have the meaning set forth in
Section 5.9.1.

 

“Sales Representative FTE” means for any period for each Sales Representative
such Sales Representative multiplied by the percentage of Incentive Compensation
available to be earned by such Sales Representative with respect to a
Collaboration Product for such period over the total Incentive Compensation
available to be earned by such Sales Representative for all products for such
period.

 

“Sales Representative FTE Requirements” shall have the meaning set forth in
Section 5.7.

 

“Surgical Account Manager” means a Sales Representative making Calls primarily
on surgeons.

 

[**]   =    Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

- 2 -



--------------------------------------------------------------------------------

“Targeted Sales Representative FTE Requirement” means the Adolor Sales
Representative FTE Requirement for POI Product set forth on Schedule 5.7, as
reduced by the Joint U.S. Marketing Team taking into account [**].

 

4. The definition “Initial Incentive Period” in Section 1.74 is hereby deleted
in its entirety.

 

5. Section 2.3.4 of the Agreement is hereby amended and restated in its entirety
as follows:

 

Adolor Sublicensing or Subcontracting to Third Parties. If set forth in the
applicable U.S. Development Plan or U.S. Marketing Plan, Adolor may sublicense
or subcontract its Development or Commercialization activities (other than
Detailing or the deployment of the Sales Representative FTE Requirements except
as provided in this Section 2.3.4) to a Third Party. The Parties agree that
Adolor may request that GSK provide Sales Representatives to perform Adolor’s
Details of Collaboration Products (other than the POI Product and FTE Adolor
Products), deploy Sales Representatives to cover Adolor’s FTE Requirements for
FTE Adolor Products, and/or deploy GSK POI Sales Representatives to cover
Adolor’s Sales Representative FTE Requirements for the POI Product. In the event
that GSK provides such Sales Representatives: (a) the related costs of and/or
remuneration for such Details so performed by GSK shall be agreed in good faith
by the Parties at such time, taking into account both the prevailing Detail Cost
and the cost of Details that could be provided by a Third Party contract sales
organization (whose primary business is to detail pharmaceutical products on
behalf of another party) for comparable number of Details and Sales
Representatives, and (b) the related costs of and/or remuneration for each Sales
Representative FTE so deployed shall be equal to [**] United States Dollars
(U.S. $[**]) for the 2005 Calendar Year, which amount will be increased,
cumulatively, by [**] percent ([**]%) for the Calendar Year 2006 and thereafter
such amount shall be agreed in good faith by the Parties at such time, taking
into account the prevailing cost of a full time Sales Representative; provided,
however, that in each case if GSK performs such Details or deploys such Sales
Representative FTEs, as applicable, Adolor shall not be considered a Defaulting
Party and there shall be no adjustment pursuant to Section 6.3.4. In the event
that GSK does not provide such Sales Representatives, Adolor may engage a
contract sales organization (whose primary business is to detail pharmaceutical
products on behalf of another party) to perform such Details, fulfill its FTE
Requirements or fulfill its Sales Representative FTE Requirements and, it is
understood that Adolor may utilize a contract sales organization (whose primary
business is to detail pharmaceutical products on behalf of another party) to
recruit Sales Representatives for Adolor; provided, however, that in each case
such contract sales organization hires or recruits (as the case may be) Sales
Representatives with experience commensurate with industry standards for
specialty pharmaceutical product sales.

 

6. In Section 5.1.2 of the Agreement, the phrase “the minimum Detail
Requirements set forth on Schedule 5.7,” is hereby deleted and replaced with the
phrase “the minimum Sales Representative FTE Requirements set forth on Schedule
5.7,”.

 

[**]   =    Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

- 3 -



--------------------------------------------------------------------------------

7. Section 5.1.6(a) of the Agreement is hereby amended and restated in its
entirety as follows:

 

(a) Contract product profiles for the Collaboration Products, provided that if
the initial contract product profile for a Collaboration Product set forth in a
U.S. Marketing Plan is not substantiated by the final FDA approved label for
such Collaboration Product, then, subject to Article 16, (i) Marketing Expenses
will be adjusted accordingly, (ii) Detail Requirements for Collaboration
Products (other than the POI Product and FTE Adolor Products) will be adjusted
accordingly, (iii) FTE Requirements for FTE Adolor Products will be adjusted
accordingly, and (iv) minimum Sales Representative FTE Requirements for the POI
Product shall be as set forth on Schedule 5.7;

 

8. Section 5.1.6(e) of the Agreement is hereby amended and restated in its
entirety as follows:

 

(e) Sales plans and activity, including sales force training; for Collaboration
Products other than the POI Product and FTE Adolor Products, projected Detailing
in excess of the minimum Detail Requirements, where applicable; for FTE Adolor
Products, the projected deployment of Sales Representatives in excess of the FTE
Requirements, where applicable; for the POI Product, projected deployment of
Sales Representatives in excess of the Sales Representative FTE Requirements,
where applicable; the percentage of Incentive Compensation available to be
earned for the POI Product and the FTE Adolor Products; and for each Party,
development of appropriate sales training materials, and strategy and budget for
Samples;

 

9. After the phrase “Detail Requirements” in Section 5.5.1(b) of the Agreement,
the following phrase is hereby added “FTE Requirements with respect to FTE
Adolor Products, and to meet its Sales Representative FTE Requirements, as
applicable”.

 

10. After the phrase “Detail Requirements” in Section 5.5.2(c) of the Agreement,
the following phrase is hereby added “FTE Requirements with respect to FTE
Adolor Products, and the Sales Representative FTE Requirements”.

 

11. The third sentence of Section 5.6 of the Agreement is hereby amended and
restated in its entirety as follows:

 

GSK shall use Commercially Reasonable Efforts to perform, on an [**] in each
Calendar Quarter, its annual Detail Requirements for Collaboration Products
other than the POI Product and FTE Adolor Products, the deployment of its annual
FTE Requirements for FTE Adolor Products, and the deployment of its annual Sales
Representative FTE Requirements for the POI Product.

 

[**]   =    Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

- 4 -



--------------------------------------------------------------------------------

12. Section 5.7 of the Agreement is hereby amended and restated in its entirety
as follows:

 

Detailing; Sales Representative FTE and Marketing Requirements. With respect to
the Collaboration Products other than the POI Product, the Joint U.S. Marketing
Team shall determine the targeted number of total Details and Primary Details to
be performed by each Party in the United States during each Calendar Year and
the Target Audience for such Details (the “Detail Requirements”). With respect
to FTE Adolor Products, the Joint U.S. Marketing Team shall determine the
targeted number of total FTEs to be deployed by each Party in the United States
during each Calendar Year and the Target Audience to be called on by Sales
Representatives (the “FTE Requirements”); provided, however, that any Detail
Requirements for FTE Adolor Products will be converted to the FTE Requirements
based upon the formula, [**] details per Sales Representative per [**] and [**]
([**]) Sales Representative working days per Calendar Year unless otherwise
mutually agreed by the Parties. With respect to the POI Product, the Joint U.S.
Marketing Team shall determine the targeted number of total Sales Representative
FTEs to be deployed by each Party in the United States during each Calendar Year
and the Target Audience to be called on by such Sales Representatives (the
“Sales Representative FTE Requirements”); provided, however, the Sales
Representative FTE Requirements for the [**] for the [**] shall be not less than
the minimum Sales Representative FTE Requirements set forth on Schedule 5.7; and
provided further, that prior to the earlier of December 31, 2006 or [**], Adolor
shall not be entitled to deploy more than [**] ([**]) Adolor POI Sales
Representatives who Detail [**] the POI Product [**] (unless such number is
increased [**] or unless new Detailing Territories [**] are created and Adolor
and GSK agree that Adolor Sales Representatives [**] are utilized to fill such
territories up to the Adolor Sales Representative FTE Requirements). The
foregoing limitation of not more than [**] ([**]) Adolor POI Sales
Representatives shall not restrict Adolor from having a sales force greater than
[**] ([**]) Sales Representatives for the purposes of Detailing products other
than the POI Product. Unless otherwise agreed to by the Parties, a Party shall
not be required, in each of the [**] ([**]) years following First Commercial
Sale of the [**] in the United States, to deploy more than the applicable Sales
Representative FTE Requirements set forth on Schedule 5.7 with respect to the
POI Product and thereafter shall not be required to deploy more than [**] ([**])
Sales Representative FTEs per Calendar Year with respect to the POI Product.
Further, in the fourth Calendar Year after the First Commercial Sale of the POI
Product and subsequent years thereafter, the allocation of Sales Representative
FTEs for the POI Product shall be agreed between the Parties, and the casting
vote determination under Section 3.1.4(b) shall not apply to such requirement
for agreement. In each Calendar Year, beginning with the [**] Calendar Year
after the First Commercial Sale of the [**] in the United States, each of Adolor
and GSK will devote substantially equal efforts and internal resources to the
marketing and Co-Promoting of the [**], except that the targeted number of
Detail Requirements for the [**] and the targeted number of Sales Representative
FTE Requirements for the [**] to be performed shall be split equally between the
Parties. The

 

[**]   =    Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

- 5 -



--------------------------------------------------------------------------------

Joint U.S. Marketing Team shall allocate responsibilities between the Parties on
a basis consistent with and designed to achieve the goals of the preceding
sentence. No Party with respect to an [**] in the United States, beginning with
the [**] Calendar Year after First Commercial Sale in the United States, shall
be required, without its consent, to devote any employees or other internal
resources of a type, scope or nature which are materially different from those
provided by the other Party, with the exception of specific functions reserved
for a Party pursuant to this Agreement which include but are not limited to
those activities contemplated by Sections 5.5.2(b) and 5.5.2(f). The Joint U.S.
Marketing Team shall determine the physician specialty(ies) to which the Sales
Representative FTEs shall be deployed. Each Party shall ensure that its Sales
Representatives use commercially reasonable efforts to Co-Promote and Detail the
Collaboration Products to members of the Target Audience with face-to-face
contact while describing in a fair and balanced manner the FDA-approved
indicated uses and other relevant characteristics of such Collaboration Product,
using the Promotional Materials in an effort to increase the Target Audience
prescribing and/or hospital ordering preferences of a Collaboration Product for
its FDA-approved indicated uses. The Parties acknowledge and agree that Sales
Representatives that are Detailing Collaboration Products in the hospital
setting and to surgical specialists will be Detailing Collaboration Products
primarily in the hospital setting and to surgical specialists, and will not be
Detailing Collaboration Products to primary care physicians unless otherwise
mutually agreed by the Parties.

 

13. Section 5.8 of the Agreement is hereby amended and restated in its entirety
as follows:

 

Sales Force Incentive Compensation for POI Products. Each Party shall offer
Incentive Compensation to its Sales Representatives with respect to the sale of
the POI Product in the United States for each Calendar Year during the Adolor
Product Promotion Term. Such incentive schemes shall be adopted by each Party in
a manner consistent with the way other incentive schemes are adopted within
their respective organizations; provided, however, that, for the first [**]
months after the First Commercial Sale of the POI Product, the Incentive
Compensation available to be earned for sales of the POI Product by a Surgical
Account Manager who Details the POI Product, shall be no less than [**] ([**]%)
of the Incentive Compensation available to be earned by such Surgical Account
Manager. Additionally, for Detailing the POI Product, the Incentive Compensation
payable by GSK to Hospital Account Managers shall be no less than [**] percent
([**]%) of the total Incentive Compensation available to such Hospital Account
Managers and, provided, that, GSK will not provide an incentive greater than the
Incentive Compensation for the POI Product for any other product detailed by the
Hospital Account Managers who also Detail the POI Product. Each Party shall
notify the other Party, prior to the First Commercial Sale and prior to the
commencement of each Calendar Year thereafter, of the structure, formula and
relative competitiveness of such arrangement (having regard to other such
arrangements adopted by GSK, Adolor, or other companies in the pharmaceutical
industry for a company similar in size and scope to such Party).

 

[**]   =    Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

- 6 -



--------------------------------------------------------------------------------

14. Section 5.9.1 of the Agreement is hereby amended and restated in its
entirety as follows:

 

Reports. Within thirty (30) days following the end of each Calendar Quarter,
each Party shall provide the Joint U.S. Marketing Team with reports setting
forth, in such detail and form as the Joint U.S. Marketing Team shall require
(a) based upon each Party’s internal Call reporting and Detailing auditing
system, the total number of Details, Major Details and Secondary Details
actually performed by such Party, in the United States, segmented by physician
specialty of the Target Audience during the immediately preceding Calendar
Quarter (the “Internal Detailing Report”) for Collaboration Products other than
the POI Product and FTE Adolor Products, and (b) the number of Sales
Representative FTEs actually deployed during the immediately preceding Calendar
Quarter, the calculation supporting such numbers and evidence of the Incentive
Compensation available to be earned by each Sales Representative for sales of
the POI Product and FTE Adolor Products (the “Sales Representative Deployment
Report”).

 

15. In Section 5.9.2 of the Agreement after the word “Detailing” in the second,
third and last sentences the following phrase is hereby added “and/or deploying
the Sales Representative FTE Requirements or FTE Requirements”. Additionally, in
Section 5.9.2 of the Agreement after the phrase “Internal Detailing Report” in
the first and second sentences the following phrase is hereby added “and such
Sales Representative Deployment Report”.

 

16. Section 6.3.4 of the Agreement is hereby amended and restated in its
entirety as follows:

 

Adjustment of Marketing Contribution.

 

(a) On a Collaboration Product-by-Collaboration Product basis other than POI
Product and FTE Adolor Products, in the event that a Party performs less than
[**] percent ([**]%) of its Detail Requirements (measured for both its total
Details and Primary Details) in a Calendar Year (the “Defaulting Party”), then
the Defaulting Party’s share of the Adolor Product Marketing Contribution or GI
Product Marketing Contribution, as applicable, for such Calendar Year shall be
reduced as follows: (i) by [**] ([**]%) [**] if the Defaulting Party performs
less than ninety percent (90%) but at least eighty-seven percent (87%) of its
Detail Requirements (measured for both its total Details and Primary Details);
(ii) by [**] percentage ([**]%) points if the Defaulting Party performs less
than [**] percent ([**]%) but at least [**] percent ([**]%) of its Detail
Requirements (measured for both its total Details and Primary Details); (iii) by
[**] percentage ([**]%) points if the Defaulting Party performs less than [**]
percent ([**]%) but at least [**] percent ([**]%) of its Detail Requirements
(measured for both its total Details and Primary Details); (iv) by [**]
percentage ([**]%) points if the Defaulting Party performs less than [**]
percent ([**]%) but at least [**] percent ([**]%) of its Detail Requirements
(measured for both its total Details and Primary Details); and

 

[**]   =    Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

- 7 -



--------------------------------------------------------------------------------

(v) by [**] percentage ([**]%) points if the Defaulting Party performs less than
[**] percent ([**]%) but at least [**] percent ([**]%) of its Detail
Requirements (measured for both its total Details and Primary Details), and, in
each case, the other Party’s share of the Adolor Product Marketing Contribution
or the GI Product Marketing Contribution, as applicable, for such Calendar Year
shall be correspondingly increased. In the event the Defaulting Party performs
less than [**] percent ([**] %) of its Detail Requirements (measured for both
its total Details and Primary Details) for a Collaboration Product other than
the POI Product in such Calendar Year, then, in addition to the [**] percentage
([**] %) point reduction, the Defaulting Party’s share of the Adolor Product
Marketing Contribution or GI Product Marketing Contribution, as applicable for
such Calendar Year shall also be reduced [**] ([**]%) [**] for each o[**]
([**]%) [**] that the Defaulting Party’s actual number of Details is less than
[**] percent ([**]%) of the Defaulting Party’s Detail Requirements (measured for
both its total Details and Primary Details) and the other Party’s share of the
Adolor Product Marketing Contribution or the GI Product Marketing Contribution,
as applicable, for such Calendar Year shall be correspondingly increased. If a
Party is a Defaulting Party for a Collaboration Product other than the POI
Product for [**] ([**]) [**] Calendar Years, then the Adolor Product Marketing
Contribution or the GI Product Marketing Contribution, as applicable, shall be
permanently reduced and correspondingly increased for the other Party, by an
amount equal to the average of the adjustments made for the [**] ([**])
defaulting Calendar Years. In the event that a Party fails to perform at least
[**] percent ([**]%) of its Detail Requirements (measured for both its total
Details and Primary Details) for a Collaboration Product other than the POI
Product in a Calendar Year, that Party shall be deemed to have materially
breached this Agreement and such breach shall be deemed incurable. For purposes
of this Section, the determination as to whether GSK has met its minimum Detail
Requirements shall be made with respect to both its Detail Requirements to
General Surgeons as a Target Audience and to GSK’s total Detail Requirement. The
provisions of this Section 6.3.4(a) shall apply even if both Parties are a
Defaulting Party.

 

(b) Except as otherwise calculated for the Adolor Sales Representative FTE
Requirements or Adolor FTE Requirements for the time period prior to December
31, 2006 pursuant to Section 6.3.4(c), with respect to the POI Product and FTE
Adolor Products, in the event that a Party deploys less than [**] percent
([**]%) of its Sales Representative FTE Requirements (or FTE Requirements) in a
Calendar Year or with regard to Adolor in Year 2 only, in the event that Adolor
deploys less than [**] percent ([**]%) of its Targeted Sales Representative FTE
Requirements (in each case, the “Defaulting Party”), then the Defaulting Party’s
share of the Adolor Product Marketing Contribution for such Calendar Year shall
be reduced as follows: (i) by [**] ([**]%) [**] if the Defaulting Party deploys
less than [**] percent [**]%) but at least[**]percent [**]%) of its Sales
Representative FTE Requirements, FTE Requirements or Targeted Sales
Representative FTE Requirements, as applicable; (ii) by[**] percentage [**]%)
points if the Defaulting Party deploys less than[**]percent [**]%) but at
least[**]percent [**]%) of its Sales Representative FTE

 

[**]   =    Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

- 8 -



--------------------------------------------------------------------------------

Requirements, FTE Requirements or Targeted Sales Representative FTE
Requirements, as applicable; (iii) by [**] percentage ([**]%) points if the
Defaulting Party deploys less than [**] percent ([**]%) but at least [**]
percent ([**]%) of its Sales Representative FTE Requirements, FTE Requirements
or Targeted Sales Representative FTE Requirements, as applicable; (iv) by [**]
percentage ([**]%) points if the Defaulting Party deploys less than [**] percent
([**]%) but at least [**] percent ([**]%) of its Sales Representative FTE
Requirements, FTE Requirements or Targeted Sales Representative FTE
Requirements, as applicable; and (v) by [**] percentage ([**]%) points if the
Defaulting Party deploys less than [**] percent ([**]%) but at least [**]
percent ([**]%) of its Sales Representative FTE Requirements, FTE Requirements
or Targeted Sales Representative FTE Requirements, as applicable, and, in each
case, the other Party’s share of the Adolor Product Marketing Contribution for
such Calendar Year shall be correspondingly increased. In the event the
Defaulting Party deploys less than [**] percent ([**]%) of its Sales
Representative FTE Requirements, FTE Requirements or Targeted Sales
Representative FTE Requirements, as applicable, in such Calendar Year, then, in
addition to the [**] percentage ([**]%) point reduction, the Defaulting Party’s
share of the Adolor Product Marketing Contribution for such Calendar Year shall
also be reduced [**] ([**]%) for each [**] [**]%) that the Defaulting Party’s
actual number of Sales Representative FTEs, FTEs for FTE Adolor Products or
Targeted Sales Representative FTEs, as applicable, is less than [**] percent
[**]%) of the Defaulting Party’s Sales Representative FTE Requirements and the
other Party’s share of the Adolor Product Marketing Contribution for such
Calendar Year shall be correspondingly increased. If a Party is a Defaulting
Party for the POI Product (or FTE Adolor Product) for[**] [**]) consecutive
Calendar Years, then the Adolor Product Marketing Contribution shall be
permanently reduced and correspondingly increased for the other Party, by an
amount equal to the average of the adjustments made for the[**] [**]) defaulting
Calendar Years. In the event that a Party fails to deploy at least[**] percent
([**]%) of its Sales Representative FTE Requirements, FTE Requirements, or
Targeted Sales Representative FTEs, as applicable, in a Calendar Year, that
Party shall be deemed to have materially breached this Agreement and such breach
shall be deemed incurable. The provisions of Section 6.3.4(b) shall apply even
if both Parties are a Defaulting Party.

 

(c) For the time period prior to December 31, 2006, with respect to the POI
Product and FTE Adolor Products, in the event that Adolor deploys less than [**]
percent ([**]%) of its Targeted Sales Representative FTE Requirements in a
Calendar Year, then Adolor’s share of the Adolor Product Marketing Contribution
for such Calendar Year shall be reduced as follows: (i) by [**] percentage
([**]%) points if Adolor deploys less than [**] percent ([**]%) but at least
[**] percent ([**]%) of its Targeted Sales Representative FTE Requirements; and
(ii) in the event Adolor deploys less than [**] percent ([**]%) of its Targeted
Sales Representative FTE Requirements in a Calendar Year, then, in addition to
the [**] percentage ([**]%) point reduction, Adolor’s share of the Adolor
Product Marketing Contribution for such Calendar Year shall also be reduced [**]
([**]%) [**] for each [**] ([**]%) [**]that Adolor’s actual number of Targeted

 

[**]   =    Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

- 9 -



--------------------------------------------------------------------------------

Sales Representative FTE Requirements are less than [**] percent ([**]%) of
Adolor’s Targeted Sales Representative FTE Requirements GSK’s share of the
Adolor Product Marketing Contribution for such Calendar Year shall be
correspondingly increased.

 

17. Sections 11.1, 11.2, 11.3 and 11.4 of the Agreement are hereby amended and
restated in their entirety as follows:

 

[**]

 

The Parties agree that any deductions available to GSK pursuant to either
Section 11.1.1 or Section 11.1.2 shall be only applied when and against any
payments are due from GSK to Adolor pursuant to this Section 11.1.

 

18. Schedule 5.7 of the Agreement is hereby amended and restated in its entirety
with the Schedule 5.7 attached to this Amendment No. 2.

 

19. This Amendment No. 2 shall be construed, and the respective rights of the
Parties determined, according to the substantive law of the State of Delaware
notwithstanding the provisions governing conflict of laws under such Delaware
law to the contrary.

 

20. This Amendment No. 2 may be executed in any two counterparts, each of which,
when executed, shall be deemed to be an original and both of which together
shall constitute one and the same document. This Amendment No. 2 may be executed
by facsimile signatures, which signatures shall have the same force and effect
as original signatures.

 

21. Except as set forth in this Amendment No. 2, the Agreement shall remain in
full force and effect.

 

[Signature Page Follows]

 

[**]   =    Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Amendment No. 2 to Collaboration Agreement as of the Effective
Date.

 

GLAXO GROUP LIMITED

By:

 

/s/ Richard Stephens

--------------------------------------------------------------------------------

Name:

 

Richard Stephens

Title:

 

Assistant Secretary

ADOLOR CORPORATION

By:

 

/s/ Bruce A. Peacock

--------------------------------------------------------------------------------

Name:

 

Bruce A. Peacock

Title:

 

President & Chief Executive Officer

 



--------------------------------------------------------------------------------

SCHEDULE 5.7

 

SALES REPRESENTATIVE FTE REQUIREMENTS FOR THE POI PRODUCT

 

[**].

 

[**]   =    Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.